Citation Nr: 1602857	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  14-19 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to September 1989.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  


FINDING OF FACT

Chronic tinnitus originated while the Veteran was serving on active duty.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran contends he has tinnitus as a result of noise exposure in service.  The Veteran's DD Form 214 confirms he was a M48-M60 Armor Crewman for seven years and one month in the United States Army.  His DD Form 214 also includes expert pistol and hand grenade recognition.  The Veteran described noise exposure during his tour in Germany, including being a tank crewman on a main battle tank equipped with a main gun and two machine guns.  He also reported training with small arms and grenades.  See April 2013 Veteran statement.  The Veteran's noise exposure is consistent with the types, places and circumstances of his service, and exposure to in-service acoustic trauma is conceded.  The Veteran has therefore met the in-service injury or event requirement with regard to this claim.  The question is whether he has tinnitus related to that in-service noise exposure.

The Veteran's service treatment records are partially missing from the record and the available records do not document any evidence of tinnitus or ringing in the ears.  In April 2013, however, the Veteran reported experiencing ringing in his ears since September 1989, the time of his discharge from active service.  He again reported ringing in his ears at the time of his active service to the July 2013 VA examiner.  The examiner confirmed the current existence of tinnitus.  The VA examiner, however, provided no opinion either for or against the Veteran's claim for service connection for tinnitus.  

The Veteran is competent to testify that he developed ringing in his ears in service and that it has continued ever since.  Further, the Board finds the Veteran's assertions of tinnitus dating back to his time of active service to be credible.  The Board notes the only VA examination during the pendency of this claim confirmed the presence of tinnitus.  There is no medical evidence indicating that the Veteran's current tinnitus is unrelated to service.  Therefore, the Board concludes that the evidence supporting the claim is at least in equipoise with that against the claim.  Accordingly, the Veteran is entitled to service connection for tinnitus.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for tinnitus is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


